Order entered September 24, 2018




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-01110-CV

                           IN RE JOHNNY HUDDLESTON, Relator

                  Original Proceeding from the 429th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 429-04503-2013

                                              ORDER
                            Before Justices Lang, Myers, and Whitehill

        Based on the Court’s opinion of this date, we DENY relator’s September 24, 2018

petition for writ of habeas corpus without addressing the merits of the petition. We ORDER

relator to bear the costs, if any, of this original proceeding.


                                                         /s/      BILL WHITEHILL
                                                                  JUSTICE